DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 11/16/2018. Claims 1-25 are pending for examination.
	

Claim Objections
Claim 5, 6, 13, 19-25 objected to because of the following informalities: 
Claims 5 and 6 ends with a semicolon (;) instead or a period (.). 
Claims 13 disclose “wherein the environmental condition or trend at one or more node sensors in a geographical area comprises: current water level elevation, history of water level elevation, change in water level elevation, rate of water elevation change over time, water level elevation compared to historic potential, comparison of water level elevation at a first location with that of a second location within a geographical region, trends of a plurality of conditions, correlation of a plurality of conditions.” Since there is no conjunction between the series of condition of trends (and/or), it is not clear if the applicant meant all condition are included (and), et least one (or) or else. For the purpose of examination, examiner will interpret claim 13 as all condition are included.
Claims 19-25 are dependent on claim 1 (and will be examined as such). It seems that they should be dependent on claim 17 as they are identical to claims 9-15, respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the sensor data collection module" in 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-8, 12, 14-16, 18, 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsubai et al. (US 2019/0122129) in view of Seigel (US 5,869,759).

Regarding claim 1: Alsubai discloses a platform for monitoring water level elevation at one or more geographical locations, the platform comprising: 
a) a plurality of sensor nodes, each sensor node associated with a predetermined geographical location (Fig. 1, item 140, ¶0026: In some embodiments, the system 100 includes a water information hub 150 that may receive information from a plurality of water-related sensors 140 (described with respect to FIG. 4).  Note that the site equipment 120 and water-related sensors 140 might be located at various locations within the site 110 (e.g., as indicated by axis 112)), wherein each sensor node comprises: 
i) an environmental detector configured to collect environmental data pertaining water related events (Fig. 4, item 420, ¶0040); and 
ii) a telemetry module configured to transmit the environmental data collected by the environmental detector (Fig. 4, item 440, ¶0040); 
b) a cloud platform configured to support real-time stream processing of sensor node environmental data (Fig. 1, item 180, ¶0027 & ¶0037), the cloud platform comprising one or more cloud servers (Fig. 12, item 1230) comprising a cloud server processor (Fig. 12, item 1210) and non-transitory computer readable storage media encoded with a computer program including instructions executable by the cloud server processor to create a cloud platform application (¶0053) comprising: 
(Fig. 12, item 1220, ¶0053); 
ii) a software module configured to apply an algorithm to the environmental data to determine an environmental trend or condition (Fig. 12, item 1220, ¶0053); 
iii) a software module configured to transmit an alert notification when certain environmental trends or conditions exceed predefined thresholds (¶0044 & ¶0054).
The environmental detector configured to collect environmental data pertaining water related events does not explicitly disclose detecting changes in water level elevation. However, detecting changes in water level elevation is a well-known option for environmental detector configured to collect environmental data pertaining water related events as disclosed by Seigel where it teaches an environmental detector configured to collect environmental data pertaining water related events does not explicitly disclose detecting changes in water level elevation (Fig. 2, item 9, Col. 7, Lines 31-38).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of detecting changes in water level elevation, as disclose by Seigel, to the environmental detector configured to collect environmental data pertaining water related events of Alsubai since having a limited universe of potential options (environmental detector configured to collect environmental data pertaining water related events), the selection of any particular option (water level sensors) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of detecting water related events, either option would have been obvious to one of ordinary skill.

Regarding claim 2: The combination of Alsubai and Seigel disclose The platform according to claim 1, further comprising an external client device comprising an external client device processor configured to provide a software module configured to receive and display either the environmental data report or the alert notification (Alsubai: ¶0077).

Regarding claim 3: The combination of Alsubai and Seigel disclose The platform according to claim 2, wherein the external claim device comprises external computer systems, social media, cellular phone, a smartphone device (smartphone alerts), a tablet, or a smart watch, and external systems (Alsubai: ¶0077).

Regarding claim 5: The combination of Alsubai and Seigel disclose The platform according to claim 1, wherein the cloud platform further comprises a software module configured to manage the plurality of sensor nodes; (Alsubai: ¶0027-0030)

Regarding claim 6: The combination of Alsubai and Seigel disclose The platform according to claim 1, wherein the cloud platform further comprises a software module configured to store the environmental data; (Alsubai: ¶0049: At S1030, water-related sensor information may be stored to represent a period of time to be used to calculate a water damage risk rating for the site.)

Regarding claim 7: The combination of Alsubai and Seigel disclose The platform according to claim 1, wherein the cloud platform further comprises a software module (Alsubai: Fig. 12, item 1220, ¶0053); and a software module configured to transmit the environmental data report  (Alsubai: ¶0044 & ¶0054).

Regarding claim 8: The combination of Alsubai and Seigel disclose The platform according to claim 7, wherein the environmental data report comprises information related to current water level elevation and conditions, water level elevation rate of change over time, trending water levels, water level elevation history, water surge conditions, or regional graphical trends (Seigel: Col. 7, Lines 31-38).

Regarding claim 12 and 22: The combination of Alsubai and Seigel disclose The platform according to claim 1, wherein the cloud platform further comprises a software module configured to normalize the environmental data received from each sensor, the normalizing comprising removing erroneous data, adding a date and time stamp, adding geolocation data and/or the assignment of the event to a customer domain (Alsubai: Fig. 13, column 1306, ¶0058).

Regarding claim 14 and 24: The combination of Alsubai and Seigel disclose The platform according to claim 1, wherein the alert notification comprises information related to current water level conditions, trending water levels, flooding areas, water surge conditions, or regional graphical trends (Seigel: Col. 7, Lines 31-38).

Regarding claim 15 and 25: The combination of Alsubai and Seigel disclose The platform according to claim 1, wherein the sensor telemetry module is configured to transmit the environmental data to the software module configured to receive the environmental data (Alsubai:  ¶0040).

Regarding claim 16: The combination of Alsubai and Seigel disclose The platform according to claim 1,  wherein the sensor telemetry module is configured to transmit the environmental data to a communication protocol infrastructure (Alsubai: Fig. 1, item 150, ¶0026: In some embodiments, the system 100 includes a water information hub 150 that may receive information from a plurality of water-related sensors 140), the communication protocol infrastructure comprising an input telemetry module configured to receive the environmental data from at least one of the plurality of sensor nodes (Alsubai: ¶0026: In some embodiments, the system 100 includes a water information hub 150 that may receive information from a plurality of water-related sensors 140); and an output telemetry module configured to transmit the environmental data to the cloud platform software module configured to receive the environmental data nodes (Alsubai: ¶0027: the water information hub 150 exchanges data with an enterprise analytics platform via a communication network 170.  For example, a Graphical User Interface ("GUI") 152 or other module of the water information hub 150 might transmit information via the Internet to facilitate a rendering of an interactive graphical operator interface display 190 and/or the creation of electronic alert messages, automatically created site recommendations, etc.).

Regarding claim 18: The combination of Alsubai and Seigel disclose The platform according to claim 1, wherein the external claim device comprises external computer systems, social media, cellular phone, a smartphone device (smartphone alerts), a tablet, or a smart watch, and external systems (Alsubai: ¶0077).

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsubai et al. (US 2019/0122129) in view of Seigel (US 5,869,759) and further in view of Mashburn (US 7,729,880).

Regarding claim 4: The combination of Alsubai and Seigel disclose The platform according to claim 1, wherein at least one sensor node further comprises: a data collection module (Alsubai: Fig 4, item 400), the data collection module comprising a processor and non-transitory computer readable storage media encoded with a computer program including instructions executable by the processor to create a data collection module application comprising: a software module configured to receive and format the environmental data into a message operably configured for transmission (Alsubai: Fig 4, item 420); and a software module configured to wirelessly transmit the environmental data via the telemetry module (Alsubai: Fig 4, item 440) (¶0040).
The combination of Alsubai and Seigel does not explicitly disclose the data collection module comprising a processor and non-transitory computer readable storage media encoded with a computer program including instructions executable by the processor to create a data 
In analogous art regarding data collection modules, Mashburn disclose data collection module (Fig. 4) comprising a processor (Fig. 4, item 404) and non-transitory computer readable storage media encoded with a computer program including instructions executable by the processor to create a data collection module application comprising (Fig. 4, item 408): a software module configured to receive and format data into a message operably configured for transmission (Col. 6 Lines 25-48).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of a processor and non-transitory computer readable storage media encoded with a computer program including instructions executable by the processor to create a data collection module application comprising: a software module configured to receive and format the environmental data into a message operably configured for transmission, as disclose by Mashburn, to the data collection module of the combination of Alsubai and Seigel. The motivation is make the sensor more capable and hence more effective. 

Regarding claim 17: Alsubai discloses a platform for monitoring water level elevation at one or more geographical locations, the platform comprising: 
a) a plurality of sensor nodes, each sensor node associated with a predetermined geographical location (Fig. 1, item 140, ¶0026: In some embodiments, the system 100 includes a water information hub 150 that may receive information from a plurality of water-related sensors 140 (described with respect to FIG. 4).  Note that the site equipment 120 and water-related sensors 140 might be located at various locations within the site 110 (e.g., as indicated by axis 112)), wherein each sensor node comprises: 
i) an environmental detector configured to collect environmental data pertaining water related events (Fig. 4, item 420, ¶0040); and 
ii) a telemetry module configured to transmit the environmental data collected by the environmental detector (Fig. 4, item 440, ¶0040); 
	b)    a gateway device configured to receive and route the environmental data (Fig. 1, item 150, ¶0026: In some embodiments, the system 100 includes a water information hub 150 that may receive information from a plurality of water-related sensors 140), the gateway device comprising;
i) an input telemetry module configured to receive the environmental data from at least one of the plurality of sensor nodes (Alsubai: ¶0026: In some embodiments, the system 100 includes a water information hub 150 that may receive information from a plurality of water-related sensors 140);
ii) an output telemetry module configured to transmit the environmental data to the cloud platform software module configured to receive the environmental data nodes (Alsubai: ¶0027: the water information hub 150 exchanges data with an enterprise analytics platform via a communication network 170.  For example, a Graphical User Interface ("GUI") 152 or other module of the water information hub 150 might transmit information via the Internet to facilitate a rendering of an interactive graphical operator interface display 190 and/or the creation of electronic alert messages, automatically created site recommendations, etc.);
iii)    a gateway data collection module (Fig. 1, item 150), comprising:
(¶0026: In some embodiments, the system 100 includes a water information hub 150 that may receive information from a plurality of water-related sensors 140);
(2)    a software module configured to apply an algorithm to the environmental data to normalize and aggregate environmental data (¶0058);
(3)    a software module configured to transmit the environmental data via the output telemetry module (¶0027: the water information hub 150 exchanges data with an enterprise analytics platform via a communication network 170.  For example, a Graphical User Interface ("GUI") 152 or other module of the water information hub 150 might transmit information via the Internet to facilitate a rendering of an interactive graphical operator interface display 190 and/or the creation of electronic alert messages, automatically created site recommendations, etc.);
c) a cloud platform configured to support real-time stream processing of sensor node environmental data (Fig. 1, item 180, ¶0027 & ¶0037), the cloud platform comprising one or more cloud servers (Fig. 12, item 1230) comprising a cloud server processor (Fig. 12, item 1210) and non-transitory computer readable storage media encoded with a computer program including instructions executable by the cloud server processor to create a cloud platform application (¶0053) comprising: 
i) a software module configured to receive and ingest the environmental data (Fig. 12, item 1220, ¶0053); 
ii) a software module configured to manage the plurality of sensor nodes; (¶0027-0030);
(¶0049: At S1030, water-related sensor information may be stored to represent a period of time to be used to calculate a water damage risk rating for the site.);
iv) a software module configured to apply an algorithm to the environmental data to determine an environmental trend or condition (Fig. 12, item 1220, ¶0053); 
v) a software module configured to generate an environmental data report comprising the environmental trend or condition (Fig. 12, item 1220, ¶0053);
vi) a software module configured to transmit the environmental data report (¶0044 & ¶0054); 
vii) a software module configured to transmit an alert notification when certain environmental trends or conditions exceed predefined thresholds (¶0044 & ¶0054);
d) an external client device comprising an external client device processor configured to provide a software module configured to receive and display either the environmental data report or the alert notification (¶0077).
The environmental detector configured to collect environmental data pertaining water related events does not explicitly disclose detecting changes in water level elevation. However, detecting changes in water level elevation is a well-known option for environmental detector configured to collect environmental data pertaining water related events as disclosed by Seigel where it teaches an environmental detector configured to collect environmental data pertaining water related events does not explicitly disclose detecting changes in water level elevation (Fig. 2, item 9, Col. 7, Lines 31-38).

The combination of Alsubai and Seigel does not explicitly disclose the data collection module or the gateway collection module comprising a processor and non-transitory computer readable storage media encoded with a computer program including instructions executable by the processor to create a data collection module application comprising: a software module configured to receive and format the environmental data into a message operably configured for transmission.
In analogous art regarding data collection modules, Mashburn disclose a module (Fig. 4) comprising a processor (Fig. 4, item 404) and non-transitory computer readable storage media encoded with a computer program including instructions executable by the processor to create a data collection module application comprising (Fig. 4, item 408): a software module configured to receive and format data into a message operably configured for transmission (Col. 6 Lines 25-48).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of a processor and non-transitory computer readable storage . 

Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsubai et al. (US 2019/0122129) in view of Seigel (US 5,869,759) and further in view of Cheng et al. (US 2012/0197555).

Regarding claim 9 and 19: The combination of Alsubai and Seigel disclose The platform according to claim 1, but does not explicitly disclose wherein the detector comprises a non-contact water level sensor. However, non-contact water level sensor are well known in the art as evidence by Cheng where it teaches a non-contact water level sensor (Fig. 1B, item 15, ¶0011).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of comprises a non-contact water level sensor, as taught by 

Regarding claim 10 and 20: The combination of Alsubai and Seigel disclose The platform according to claim 1, but does not explicitly disclose wherein the detector comprises an ultrasonic sensor measuring the distance between the sensor and the surface of the water. However, non-contact water level sensor are well known in the art as evidence by Cheng where it teaches an ultrasonic sensor measuring the distance between the sensor and the surface of the water. (Fig. 1B, item 15, ¶0011: a hardware unit comprising a pulser/receiver module for ultrasound signal generation and receiving. In other words, the pulser generates a signal so the signal can bounce of the surface of the water to then be received by the receiver so the distance between them can be calculated).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of comprises an ultrasonic sensor measuring the distance between the sensor and the surface of the water, as taught by Cheng, to the water level sensor of the combination of Alsubai and Seigel. The motivation is to avoid damage to the water level sensor with the water and water movement hence extending the life of the sensors.

Claims 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsubai et al. (US 2019/0122129) in view of Seigel (US 5,869,759) and further in view of Weaver (US 2019/0223007).

Regarding claims 11 and 21: The combination of Alsubai and Seigel disclose The platform according to claim 1, but does not explicitly disclose wherein the sensor data collection module further comprises a software module configured to periodically transmit the environmental data at a predetermined rate via the sensor telemetry module.
In analogous art regarding transmission of data, Weaver disclose wherein the sensor data collection module further comprises a software module configured to periodically transmit the environmental data at a predetermined rate via the sensor telemetry module (¶0060).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the sensor data collection module further comprises a software module configured to periodically transmit the environmental data at a predetermined rate via the sensor telemetry module, as disclose by Weaver, to the system of The combination of Alsubai and Seigel. The motivation is to receive contact and continuous data in order to make quicker and more accurate decisions and reports.

Allowable Subject Matter
Claim 13 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 13 disclose “wherein the environmental condition or trend at one or more node sensors in a geographical area comprises: current water level elevation, history of water level elevation, .

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689